DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 1 (fig. 8 & 9) in the reply filed on December 9th 2021 is acknowledged.  The traversal is on the ground(s) that the invention of Species 1 is basically the same as that of Species 2, Species 3, and Species 4, and any prior art searched for one group is applicable to the other group.  This is not found persuasive because:
The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims Status:
Claims 1-19 are pending.
Claims 1-19 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the listed element below:
	In claim 8 and 18:
“first ancillary airflow path”
“second ancillary airflow path”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5: 
the limitation “…the air inlet disposed forward from the oven vent…” is indefinite, because the term “forward” required a reference point/direction to be definite. It is unclear where is or which direction is considered as “forward”. Clarification is required. It is suggested that to amend in reference point such as “the front end” or “the rear end”.
the limitation “…the air outlet being disposed rearward from the oven vent…” is indefinite, because the term “rearward” required a reference point/direction to be definite. It is unclear where is or which direction is considered as forward”. Clarification is required. It is suggested that to amend in reference point such as “the front end” or “the rear end”.
In claim 7, the limitation “…active flow exit is defined along the transverse direction facing forward…” is indefinite, because the term “forward” required a reference point/direction to be definite. It is unclear where is or which direction is considered as “forward”. Clarification is required. It is suggested that to amend in reference point such as “the front end” or “the rear end”.
In claim 11, the limitation “…a sensor enclosure mounted to the cabinet outside of the cooking chamber and forward from the ventilation fan…” is indefinite, because the term “forward” required a reference point/direction to be definite. It is unclear where is or which direction is considered as “forward”. Clarification is required. It is suggested that to amend in reference point such as “the front end” or “the rear end”.
In claim 15:
the limitation “…the air inlet being disposed forward from the oven vent…” is indefinite, because the term “forward” required a reference point/direction to be definite. It is unclear where is or which direction is considered as “forward”. Clarification is required. It is suggested that to amend in reference point such as “the front end” or “the rear end”. 
the limitation “…the air outlet being disposed rearward from the oven vent…” is indefinite, because the term “rearward” required a reference point/direction to be definite. It is unclear where is or which direction is considered as “forward”. Clarification is required. It is suggested that to amend in reference point such as “the front end” or “the rear end”.
In claim 17, the limitation “…active flow exit is defined along the transverse direction facing forward…” is indefinite, because the term “forward” required a reference point/direction to be definite. It is unclear where is or which direction is considered as “forward”. Clarification is required. It is suggested that to amend in reference point such as “the front end” or “the rear end”.
	Claims 12-14, 16 and 18-19 are rejected for the dependence on one or more of the rejected claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13 and 15-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bach et al (US2013/0308678A1).
Regarding claim 1, Bach discloses an oven appliance (oven 100, fig.4) defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction, the oven appliance (oven 100, fig.4) comprising: 
a cabinet (cabinet 122, fig.4) extending along the vertical direction between a top end and a bottom end, the cabinet (cabinet 122, fig.4) extending in the transverse direction from a front end to a rear end, the cabinet (cabinet 122, fig.4) defining a cooking chamber (chamber 105, fig.4) and an oven vent (channel 146, fig.4) downstream therefrom to direct an exhaust flow (refer to flow “C” in fig.4) from the cooking chamber (chamber 105, fig.4); 
a ventilation fan (cooling fan 144, fig.4) mounted to the cabinet (cabinet 122, fig.4) downstream from the oven vent (channel 146, fig.4); 
a sensor enclosure (oven air sampling channel 166, fig.4) mounted to the cabinet (cabinet 122, fig.4) outside of the cooking chamber (chamber 105, fig.4), the sensor enclosure (oven air sampling channel 166, fig.4) defining an enclosed volume (refer to the volume of oven air sampling channel 166, fig.4), the sensor enclosure (oven air sampling channel 166, fig.4) further defines an active flow entrance (air inlet 136, fig.4) and an active flow exit (air outlet 138, fig.4) in fluid communication with the enclosed volume (refer to the volume of oven air sampling channel 166, fig.4); 
a humidity sensor (humidity sensor 154, fig.4) disposed within the enclosed volume (refer to the volume of oven air sampling channel 166, fig.4); and 
a sensor fan (secondary fan 128, fig.4) attached to the cabinet (cabinet 122, fig.4) outside of the cooking chamber (chamber 105, fig.4) and upstream from the ventilation fan (cooling fan 144, fig.4).

    PNG
    media_image1.png
    592
    687
    media_image1.png
    Greyscale


Regarding claim 2, Bach discloses the humidity sensor (humidity sensor 154, fig.4) is spaced apart from the oven vent (channel 146, fig.4) in a direction perpendicular to the vertical direction (refer to fig.4).

Regarding claim 3, Bach discloses the humidity sensor (humidity sensor 154, fig.4) is spaced apart from the oven vent (channel 146, fig.4) along the transverse direction (refer to fig.4).
Regarding claim 5, Bach discloses a duct (refer air passageway from “entrance 134” to “cooling airflow passage 142” and end in “exit 108”, fig.4) mounted to the cabinet (cabinet 122, fig.4) above the oven vent (channel 146, fig.4) to receive the exhaust flow from the oven vent (channel 146, fig.4), the duct defining an air inlet (entrance 134, fig.4) and an air outlet, the air inlet (entrance 134, fig.4) being disposed forward from the oven vent (channel 146, fig.4), and the air outlet (cooling airflow inlet 158, fig.4) being disposed rearward from the oven vent (channel 146, fig.4) at the sensor enclosure (oven air sampling channel 166, fig.4).

Regarding claim 6, Bach discloses the active flow entrance (air inlet 136, fig.4) is defined along the lateral direction [Examiner note: since transverse and lateral directions as written in current claim languages are not explicitly defined, they are both only defined by the vertical direction, therefore the transverse and lateral directions can be interchangeable].

Regarding claim 7, Bach discloses the active flow exit (air outlet 138, fig.4) is defined along the transverse direction facing forward (refer to fig.4).

Regarding claim 8, Bach discloses  the cabinet (cabinet 122, fig.4) extends along the lateral direction (refer to examiner note below) between a first side end and a second side end (noted: any enclosure/cabinet/chamber inherently has sides in lateral direction, refer to annotated fig.4 below), wherein a first and second ancillary airflow paths (refer to “first flow path” and “second flow path” annotated in fig.4 below) are defined along the transverse refer to examiner note below) above the cooking chamber (chamber 105, fig.4) and outside of the enclosed volume (refer to the volume of oven air sampling channel 166, fig.4), wherein the first ancillary airflow path (refer to “first flow path” annotated in fig.4 below) is defined between the first side end (refer to “first side” annotated in fig.4 below) and the sensor enclosure (oven air sampling channel 166, fig.4), and wherein the second ancillary airflow path (refer to “second flow path” annotated in fig.4 below) is defined between the second side end (refer to “second side” annotated in fig.4 below) and the sensor enclosure (oven air sampling channel 166, fig.4). [Examiner note: since transverse and lateral directions as written in current claim languages are not explicitly defined, they are both only defined by the vertical direction, therefore the transverse and lateral directions can be interchangeable]. 

Regarding claim 9, Bach discloses the sensor fan (secondary fan 128, fig.4) is mounted to the sensor enclosure (oven air sampling channel 166, fig.4) in fluid communication between the active flow entrance (air inlet 136, fig.4) and the active flow exit (air outlet 138, fig.4).

Regarding claim 10, Bach discloses the sensor fan (secondary fan 128, fig.4) is mounted in fluid communication (refer to fig.4) between the humidity sensor (humidity sensor 154, fig.4) and the active flow exit (air outlet 138, fig.4).

Regarding claim 11, Bach discloses an oven appliance (oven 100, fig.4) defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction, the oven appliance (oven 100, fig.4) comprising: 
a cabinet (cabinet 122, fig.4) extending along the vertical direction between a top end and a bottom end, the cabinet (cabinet 122, fig.4) extending in the transverse direction from a front end to a rear end, the cabinet (cabinet 122, fig.4) defining a cooking chamber (chamber 105, fig.4) and an oven vent (channel 146, fig.4) downstream therefrom to direct an exhaust flow (refer to flow “C” in fig.4) from the cooking chamber (chamber 105, fig.4); 
a ventilation fan (cooling fan 144, fig.4) mounted to the cabinet (cabinet 122, fig.4) downstream from the oven vent (channel 146, fig.4); 
a sensor enclosure (oven air sampling channel 166, fig.4) mounted to the cabinet (cabinet 122, fig.4) outside of the cooking chamber (chamber 105, fig.4) and forward from the ventilation fan (cooling fan 144, fig.4), the sensor enclosure (oven air sampling channel 166, fig.4) defining an enclosed volume (refer to the volume of oven air sampling channel 166, fig.4), the sensor enclosure (oven air sampling channel 166, fig.4) further defines an active flow entrance (air inlet 136, fig.4) and an active flow exit (air outlet 138, fig.4) in fluid communication with the enclosed volume (refer to the volume of oven air sampling channel 166, fig.4); 
a humidity sensor (humidity sensor 154, fig.4) disposed within the enclosed volume (refer to the volume of oven air sampling channel 166, fig.4); and 
a sensor fan (secondary fan 128, fig.4) attached to the cabinet (cabinet 122, fig.4) outside of the cooking chamber (chamber 105, fig.4) and upstream from the ventilation fan (cooling fan 144, fig.4).

Regarding claim 12, Bach discloses the humidity sensor (humidity sensor 154, fig.4) is spaced apart from the oven vent (channel 146, fig.4) in a direction perpendicular to the vertical direction (refer to fig.4).

Regarding claim 13, Bach discloses the humidity sensor (humidity sensor 154, fig.4) is spaced apart from the oven vent (channel 146, fig.4) along the transverse direction (refer to fig.4).

Regarding claim 15, Bach discloses a duct (refer air passageway from “entrance 134” to “cooling airflow passage 142” and end in “exit 108”, fig.4) mounted to the cabinet (cabinet 122, fig.4) above the oven vent (channel 146, fig.4) to receive the exhaust flow from the oven vent (channel 146, fig.4), the duct defining an air inlet (entrance 134, fig.4) and an air outlet, the air inlet (entrance 134, fig.4) being disposed forward from the oven vent (channel 146, fig.4), and the air outlet (cooling airflow inlet 158, fig.4) being disposed rearward from the oven vent (channel 146, fig.4) at the sensor enclosure (oven air sampling channel 166, fig.4).

Regarding claim 16, Bach discloses the active flow entrance (air inlet 136, fig.4) is defined along the lateral direction [Examiner note: since transverse and lateral directions as written in current claim languages are not explicitly defined, they are both only defined by the vertical direction, therefore the transverse and lateral directions can be interchangeable].

Regarding claim 17, Bach discloses the active flow exit (air outlet 138, fig.4) is defined along the transverse direction facing forward (refer to fig.4).

Regarding claim 18, Bach discloses  the cabinet (cabinet 122, fig.4) extends along the lateral direction (refer to examiner note below) between a first side end and a second side end (noted: any enclosure/cabinet/chamber inherently has sides in lateral direction, refer to annotated fig.4 below), wherein a first and second ancillary airflow paths (refer to “first flow path” and “second flow path” annotated in fig.4 below) are defined along the transverse direction (refer to examiner note below) above the cooking chamber (chamber 105, fig.4) and outside of the enclosed volume (refer to the volume of oven air sampling channel 166, fig.4), wherein the first ancillary airflow path (refer to “first flow path” annotated in fig.4 below) is defined between the first side end (refer to “first side” annotated in fig.4 below) and the sensor enclosure (oven air sampling channel 166, fig.4), and wherein the second ancillary airflow path (refer to “second flow path” annotated in fig.4 below) is defined between the second side end (refer to “second side” annotated in fig.4 below) and the sensor enclosure (oven air sampling channel 166, fig.4). [Examiner note: since transverse and lateral directions as written in current claim languages are not explicitly defined, they are both only defined by the vertical direction, therefore the transverse and lateral directions can be interchangeable]. 

Regarding claim 19, Bach discloses the sensor fan (secondary fan 128, fig.4) is mounted in fluid communication (refer to fig.4) between the humidity sensor (humidity sensor 154, fig.4) and the active flow exit (air outlet 138, fig.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (US2013/0308678A1).
Regarding claim 4, Bach discloses substantially all features set forth in claim 2, Bach does not explicitly disclose the humidity sensor is spaced apart from the oven vent along the lateral direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidity sensor is spaced apart from the oven vent along the lateral direction, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to provide different location for the humidity sensor in lateral direction, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bach’s teaching.

Regarding claim 14, Bach discloses substantially all features set forth in claim 2, Bach does not explicitly disclose the humidity sensor is spaced apart from the oven vent along the lateral direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidity sensor is spaced apart from the oven vent along the lateral direction, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to provide different location for the humidity sensor in lateral direction, and also since the applicant does not state what problem solve or benefit of such limitation, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        January 13th 2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763